       Case 1:18-cv-00878-RP Document 50 Filed 01/21/20 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION

Q2 SOFTWARE, INC.                 §
                                  §
     Plaintiff,                   §
                                  §   CIVIL ACTION NO. 1:18-cv-00878-RP
v.                                §
                                  §
RADIUS BANK                       §
                                  §
     Defendant.                   §
                                  §

      PLAINTIFF’S MOTION FOR CONTINUANCE AND FOR SANCTIONS
          Case 1:18-cv-00878-RP Document 50 Filed 01/21/20 Page 2 of 12




        COMES NOW Plaintiff Q2 Software, Inc. (“Q2”) and files this Motion for Continuance

and for Sanctions and would respectfully show the Court the following:

                                       INTRODUCTION

        Defendant Radius Bank’s (“Radius”) discovery misconduct in this case is well-

documented, and it continues, even now, with trial set to begin in less than two weeks, the

deadline for exhibit lists and other pretrial filings having passed over a week ago, and the final

pretrial conference set for this Friday. Radius withheld thousands of responsive documents for

nearly a year and, despite an Order from this Court requiring all such documents to be produced

by January 17, it still has not produced all its documents, and the productions it did make came

after Court-ordered deadlines. Accordingly, good cause exists to continue the trial setting and

reopen certain deadlines as to Q2 only. Radius also should be further sanctioned for its failures to

comply with this Court’s Order.

        Q2 previously filed two motions to compel, both of which were granted in an Order by

Magistrate Judge Susan Hightower on January 10, 2020. During the hearing on those motions,

Radius represented to the Court that it had collected for review a total of 10,648 documents and

that the documents being reviewed appeared to be responsive to Q2’s document requests. It

further repeatedly represented that of those documents, “three or 4,000 of them are, in essence,

ready to be produced,” but had not been produced.

        Based on these representations, the Court ordered Radius to produce the “3,000-4,000

responsive documents” that it represented were ready for production by 5 p.m. on January 13,

and all additional documents by 5 p.m. on January 17. The Court ordered Radius to pay

monetary sanctions to Q2 and warned Radius that it faced additional sanctions if it failed to fully

comply with the Order by the deadlines set.           Despite this warning, whether willfully or




                                                -1-
          Case 1:18-cv-00878-RP Document 50 Filed 01/21/20 Page 3 of 12




otherwise, Radius has now violated the Court’s Order in several respects, producing a total of

3,451 documents over three productions, each of which was untimely, and admitting other

documents that should have been produced still have not been produced.

       During the parties’ meet-and-confer, Radius for the first time backtracked on its prior

statements and now contends that it intended not to represent that it had 3,000-4,000 documents

ready to be produced, but rather that it had a subset of those documents ready to be produced.

However, it concedes it never sought to correct the record in this respect even though the Order

states that “counsel for Radius estimated that 3,000 to 4,000 responsive documents had been

reviewed and were ready to be produced.” Radius also confirmed that over 400 emails from one

of Radius’ trial witnesses still had not been produced. Given Radius’ prior representations to the

Court and to Q2 regarding its discovery efforts, including under oath at its corporate

representative deposition, the extent of Radius’ non-production remains a question.

       Moreover, based on a limited review of Radius’ recent productions, Radius has finally

produced certain highly relevant documents that necessitate additional discovery and

depositions. Q2 therefore respectfully requests that the Court continue the current trial setting to

allow Q2 (and only Q2) an opportunity to conduct additional discovery into Radius’ document

collection efforts and obtain the additional documents that Radius may have not yet produced, to

complete review of the late-produced materials, to conduct additional discovery and/or file a

dispositive motion based on those materials, and to amend its pretrial filings to account for those

materials. Q2 also respectfully requests that Radius be required to pay attorneys’ fees and/or

expenses relating to any depositions that need to be reopened or taken for the first time as a result

of its late production of documents, as well as all fees and expenses associated with discovery

relating to Radius’ discovery efforts.



                                                 -2-
         Case 1:18-cv-00878-RP Document 50 Filed 01/21/20 Page 4 of 12




       Q2 further seeks sanctions for Radius’ violations of the Court’s Order, including its

attorneys’ fees incurred in connection with this motion. Q2 further submits that, in light of

pattern of discovery abuses here, adverse jury instructions establishing Radius’ breach of

contract or an order deeming the liability facts of Q2’s case established, would be appropriate.

To the extent discovery or other information reveals Radius has otherwise failed to comply with

the Court’s Order, including by continuing to withhold documents it was ordered to produce, Q2

believes a default judgment should be entered.

                                 FACTUAL BACKGROUND

       Q2 previously filed two motions to compel seeking Radius’ document production and

sanctions. See Dkt. No. 28, 33, 36. As documented in greater detail in those motions, Radius

withheld thousands of responsive documents in this matter for almost a year, first concealing

their existence, and then, after finally disclosing their existence and agreeing to produce them by

December 20, 2019, failing to abide by that deadline and inexplicably continuing to withhold

them. On January 9, 2020, the parties appeared for a telephonic hearing before Magistrate Judge

Hightower on Q2’s motions to compel and motion for sanctions. See Dkt. No. 39; see also Hr’g

Tr., attached as Ex. A. During that hearing, Radius represented the following to the Court:

   •   Radius had collected 10,648 documents from its archives based on the parties’ agreed
       search term combinations and custodians, and that this number of documents was the net
       number after its vendor performed de-duplication, see Ex. A, 10:20-11:12;

   •   Radius had 3,000-4,000 documents ready to be produced at the time of the hearing, but
       that had not been produced to Q2, see id. 3:5-5:11;

   •   Radius was working on reviewing the balance of the documents and preparing them for
       production as soon as possible, see id.; and

   •   Based on Radius’ counsel’s review of the documents, it appeared that the collected
       documents were responsive to Q2’s document requests, see id. 11:13-12:9.




                                                 -3-
         Case 1:18-cv-00878-RP Document 50 Filed 01/21/20 Page 5 of 12




       The following day, Judge Hightower issued an Order granting Q2’s motions. In that

Order, the Court stated, “at oral hearing, counsel for Radius estimated that 3,000 to 4,000

responsive documents had been reviewed and were ready to be produced, but not a single page

had in fact been produced.” Dkt. No. 42. The Court therefore ordered the following: (i) “Radius

shall immediately produce to Q2 by 5 p.m. Monday, January 13, 2020 all documents which it

represented at the oral hearing on January 9, 2020, had been reviewed and were ready for

production;” and (ii) “Radius shall immediately produce all other non-privileged documents in

its possession, custody, or control that are responsive to either (1) Q2’s first set of RFPs or (2)

the requests from Q2’s second set of RFPs identified in Q2’s [renewed motion to compel],

reviewed or unreviewed, by 5 p.m. Friday, January 17, 2020.” Id. (emphasis in the original).1

The Order further required Radius to pay Q2 attorneys’ fees incurred in making both motions.

Id.2 In that Order, Judge Hightower warned Radius “that if it fails to fully respond to Q2’s

discovery requests or otherwise comply with this Order by the deadlines set, it may be subject to

additional sanctions.” Id. Radius made no attempt to correct the record to reflect that the Order

did not accurately reflect its representations regarding the number of documents ready to be

produced. See Decl. of M. Rodgers, attached as Ex. B. Accordingly, Q2 reasonably expected

that Radius would be producing 3,000-4,000 documents on January 13 and a sizeable additional

set of documents on January 17. See id.




1
  Q2’s first set of RFPs were served on Radius in March 2019. During discovery, Radius
produced very few documents, represented that it had no other responsive documents, and even
falsely represented under oath in deposition that it had searched archived emails. See Dkt. No.
33, 36.
2
  Radius has paid Q2 the $5,000 in sanctions it was ordered to pay in connection with Q2’s first
motion to compel. Q2 has filed an accounting of its fees incurred in connection with the second
motion, and that amount remains outstanding, although it is not late. See Dkt. No. 44, Ex. B.
                                                -4-
            Case 1:18-cv-00878-RP Document 50 Filed 01/21/20 Page 6 of 12




         On Monday, January 13, the date on which Radius was ordered to produce 3,000-4,000

documents no later than 5 p.m., Radius made a production at 6:49 p.m. consisting of 1,108

documents. See Ex. C, Ex. B. Radius did not provide any explanation or advance notice for the

lateness of the production. See id. On Friday, January 17, the date on which Radius was ordered

to produce all remaining non-privileged, responsive documents it represented it was still

reviewing no later than 5 p.m., Radius produced no documents. See id. On the early morning of

January 18, at 12:30 a.m., Radius made a second production of an additional 1,936 documents.

See id. Again, Radius provided no explanation or advance notice that the production would be

late. See id. In total, over both productions, Radius produced 3,044 documents out of the 10,648

documents it represented to the Court had been collected and which it represented were largely

responsive. See Ex. B. The productions also appeared to contain no documents from at least two

of the six custodians from whom Q2 understood Radius had agreed to produce documents,

including Phil Peters, one of only two Radius witnesses on Radius’ witness list. See id.

         On January 18, as soon as it obtained the production details, Q2 asked Radius for an

explanation for why approximately 3,000 documents were produced when Radius had

represented that a significantly higher number of documents appeared to be responsive and

would be produced, as well as why certain custodians’ emails did not appear to be in the

production. See Ex. C,3 Ex. B. Radius did not respond to this email. Id. Based on what

appeared to be Radius’ substantial non-compliance with the Court’s Order, Q2 began to prepare

a motion for sanctions seeking severe sanctions against Radius. See Ex. B. On the morning of

January 20, Q2 attempted twice more to contact Radius to confer before filing that motion. See

id.; Ex. C. Radius did not respond until the afternoon of January 20, when Radius’ counsel for



3
    The parties’ relevant communications are attached hereto as Exhibit C.
                                                 -5-
          Case 1:18-cv-00878-RP Document 50 Filed 01/21/20 Page 7 of 12




the first time stated that he had not meant to represent that Radius had 3,000-4,000 documents

ready to be produced on January 9, but rather that it had certain documents within a 3,000-4,000

document set ready to be produced on that date. See Ex. C. On a subsequent call, Radius’

counsel conceded that Radius had not produced over 400 emails from Phil Peters (one of its trial

witnesses) by the Order deadline and represented that the emails would be produced the

following day. Radius appears to have supplemented its production on January 21 to include that

production. Based on an initial review, it appears that Radius has now produced those emails.

See id. Radius’ counsel further informed Q2 that Radius had not collected emails of Kevin

Feeney, whom Q2 had understood Radius to be collecting from. See id. Based on an initial

partial review, the productions contain highly relevant documents that were responsive to Q2’s

March 2019 document requests and that Q2 has not had a chance to explore in depositions. See

id.

       Trial in this matter is currently set to begin on February 3, 2020. Pretrial filings,

including exhibit lists, were due on January 10, 2020, and the final pretrial conference is set for

January 24, 2020. See Dkt. No. 9, 27. Neither party has previously sought a continuance of trial.

                             ARGUMENT AND AUTHORITIES

I.     Good Cause Exists for a Continuance and for the Reopening of Certain Deadlines as
       to Q2 Only.

       Q2 has been severely prejudiced by Radius’ discovery misconduct in this matter and its

continued failure to produce all documents—now less than two weeks before trial is set to begin.

For nearly a year, Radius withheld thousands of responsive documents in this matter. Even after

submitting an agreed order agreeing to produce those documents by December 20, Radius then

inexplicably withheld them until after exhibit lists and other pretrial filings were due. It remains

unclear whether there are thousands of additional documents it continues to withhold. Q2


                                                -6-
          Case 1:18-cv-00878-RP Document 50 Filed 01/21/20 Page 8 of 12




therefore seeks a continuance of the trial setting, as well as a reopening of certain of the

deadlines contained in the scheduling order, including the discovery deadline, the dispositive

motion deadline, and the pretrial filings deadline. Good cause exists here for a continuance of

these deadlines, including the trial setting. FED. R. CIV. P. 16(b).4 Radius does not oppose a

continuance of the trial.5

       Q2 respectfully requests that the trial continuance be limited to three to four months if the

Court can accommodate a resetting during that time. Q2 further requests that the reopening of

deadlines be limited to Q2 only. Q2 should be allowed to conduct additional discovery into

whether Radius has produced all documents it was ordered to produce. Because of Radius’

withholding of documents, Q2 also requires additional time to review the 3,000 documents that

have now been produced as well as any additional documents that Radius may be continuing to

withhold. Based on its initial review, there appear to be highly relevant documents contained in

Radius’ recent productions, and Q2 therefore also requests that it be allowed to conduct



4
  In order to show good cause, the party seeking relief must show that the deadlines cannot
reasonably be met despite the diligence of the party needing the extension. Southwest
Refrigerated Warehousing Servs. Joint Venture v. M.A. & Sons, Inc., No. EP-16-CV-00421-DG,
2017 WL 8777393, at *3 (W.D. Tex. Sep. 21, 2017) (citing S&W Enters., LLC v. Southtrust
Bank of Ala., NA, 315 F.3d 533, 535 (5th Cir. 2003).
5
  On January 20 and 21, Radius’ counsel confirmed that Radius does not oppose a trial
continuance. On January 21, Radius’ counsel further confirmed that Radius is unopposed to
Q2’s request that Radius be restricted from conducting further discovery if a continuance is
ordered by the Court. Radius also agreed to reopen the depositions of Damon Greenberg and
Phil Peters and to produce both witnesses to be re-deposed in Austin. Radius is still opposed to
paying Q2 its reasonable expenses and attorneys’ fees incurred in making this motion and in
taking any new or reopened depositions necessitated by Radius’ late production of documents
and in pursing discovery relating to Radius’ document production efforts. Radius further
opposes that only Q2 be given the opportunity to amend its pretrial filings and file a dispositive
motion if the newly-produced documents provide a basis to do so. Ex. B. At the January 9
hearing, Radius’ counsel also represented that Radius was not opposed to a trial continuance or
additional discovery by Q2 regarding the late-produced documents. See Ex. A. Judge Hightower
made clear that scheduling matters were outside the scope of her referral and that any such
requests should be made on a motion to Judge Pitman. Id.
                                                -7-
         Case 1:18-cv-00878-RP Document 50 Filed 01/21/20 Page 9 of 12




additional discovery relating to matters revealed by these documents, including additional or

reopened depositions, and that it be given the opportunity to amend its pretrial filings and

potentially make a dispositive motion if these documents provide a basis to do so.

       Radius, however, should not be permitted to benefit by its obstruction; therefore, Q2

requests that any reopened deadlines not apply to Radius, and that Radius be limited to

responding to any dispositive motion and amended/supplemental pretrial filings that Q2 makes.

Finally, Q2 requests that Radius be required to pay for any attorneys’ fees or expenses associated

with discovery into Radius’ document production efforts and the reopening or taking of

depositions necessitated by the newly produced documents, including corporate representative

depositions.

II.    Radius Should be Sanctioned Further for its Continuing Discovery Misconduct and
       Violation of the Court’s Order.

       Radius is in violation of the Court’s Order in several respects, and its noncompliance

continues to prejudice Q2 and cause Q2 to have to divert time and resources from preparing for

trial to address Radius’ discovery misconduct on the eve of trial.        Federal Rule of Civil

Procedure 37(b)(2) authorizes a district court to award a wide range of sanctions for a party’s

failure to obey a discovery order. FED. R. CIV. P. 37(b)(2)(A). Radius represented to the Court,

and both Q2 and the Court understood, that Radius had 3,000-4,000 responsive documents ready

to be produced at the time of the January 9 hearing. Radius did not seek to clarify these

statements.

       Moreover, Radius represented to the Court at the hearing that “as I’m going through these

documents, it does appear that these are responsive to requests that Q2 made . . . I don’t expect

that I’m withholding a lot of documents based on responsiveness.” Ex. A. Despite these

representations, Radius’ position now is that only 30% of the documents it collected—

                                               -8-
         Case 1:18-cv-00878-RP Document 50 Filed 01/21/20 Page 10 of 12




documents that already had been culled using what the parties agreed were appropriately narrow

search terms—are responsive. Radius also now concedes that certain emails from a key witness,

Phil Peters, were not produced by the Order deadline, and further concedes that it did not even

collect emails from another custodian, Kevin Feeney. Radius has not provided a satisfactory

response to these matters, and given its history of misrepresentations, Q2 cannot take its

statements at face value.

       Radius also was inexplicably late in making each of the ordered productions. The Order

required that each production be made no later than 5 p.m. on January 13 and January 17,

respectively. Nonetheless, Radius made its first production at 6:49 p.m. on January 13 and made

its second production at 12:30 a.m. on January 18. Radius did not provide advance warning that

its productions would be late (or potentially incomplete) either time.

       Pursuant to Rule 37, Q2 respectfully requests that, as sanctions, Radius be ordered to pay

all fees incurred in making this motion and all expenses and fees associated with Q2’s discovery

into Radius’ document collection efforts. In addition, given this unusually egregious pattern of

discovery misconduct, Q2 further requests adverse jury instructions establishing Radius’ breach

of contract or an order deeming the liability facts of Q2’s case established. 6 Even if Radius were

able to convince the Court that its violations of the Court’s Order have not been willful, such

sanctions are proper. Chilcutt v. United States, 4 F.3d 1313, 1319-21 (5th Cir. 1993) (affirming

order deeming liability facts of plaintiffs’ case established because the Fifth Circuit has “never

held that willful or contumacious conduct is a prerequisite to sanctions which are less harsh than

a dismissal or default judgment.”); see also Doe 1 v. Baylor Univ., 2019 WL 2462800, *14



6
  Q2 previously has submitted proposed adverse jury instructions it contends would be
appropriately given in this matter. See Dkt. No. 40-7, the relevant excerpts of which are attached
hereto as Exhibit D.
                                                -9-
         Case 1:18-cv-00878-RP Document 50 Filed 01/21/20 Page 11 of 12




(W.D. Tex. June 7, 2019) (Pitman, J.) (“Rule 37(b)(2) authorizes sanctions even for an

‘inadvertent’ failure to disobey a discovery order.”) (citation omitted). If additional discovery

efforts show that Radius is continuing to withhold documents in violating of the Court’s Order,

Q2 reserves the right to seek a default judgment.

                                     PRAYER FOR RELIEF

       For the foregoing reasons, Q2 respectfully requests that it be awarded all relief sought in

this motion, as well as such other and further relief to which it may be entitled.

Dated: January 21, 2020                                Respectfully submitted,

                                                       REEVES & BRIGHTWELL LLP


                                                       /s/ Manasi Rodgers
                                                       Ryan Pierce
                                                       TX State Bar No. 24035413
                                                       Manasi Rodgers
                                                       TX State Bar No. 24090361
                                                       221 W. 6th Street, Suite 1000
                                                       Austin, TX 78701-3410
                                                       (512) 334-4500
                                                       (512) 334-4492 (fax)
                                                       rpierce@reevesbrightwell.com
                                                       mrodgers@reevesbrightwell.com

                                                       ATTORNEYS FOR PLAINTIFF




                                                -10-
         Case 1:18-cv-00878-RP Document 50 Filed 01/21/20 Page 12 of 12




                            CERTIFICATE OF CONFERENCE
        Pursuant to Local Rule CV-7(i) of the Local Rules of the Western District of Texas, I
hereby certify that I have attempted to confer with counsel for Radius Bank in a good faith
attempt to resolve the issues presented in this motion. Radius is not opposed to the continuance
of trial sought herein, and is not opposed to Q2’s request that Radius be restricted from
conducting further discovery during any continuance ordered by the Court. Radius agreed to
reopen the depositions of Damon Greenberg and Phil Peters and to produce both witnesses to be
re-deposed in Austin on a mutually agreeable date. Radius is opposed to the request that it be
required to pay for reopened or new depositions necessitated by the late-produced materials and
for expenses incurred in pursuing discovery relating to Radius’ document production efforts.
Radius further opposes that only Q2 be provided the opportunity to amend its pretrial filings and
potentially make a dispositive motion if the newly-produced documents provide a basis to do so.

                                                     /s/ Manasi Rodgers
                                                     Manasi Rodgers




                               CERTIFICATE OF SERVICE
       This is to certify that on January 21, 2020, I electronically filed the foregoing document
with the Clerk of Court using the CM/ECF system which sends notification to the following:


                             George H. Rau III
                             HENNEMAN RAU LLP
                             814 Walker Street, Suite 1440
                             Houston TX 77002
                             grau@hennemanrau.com

                             Jon M. Talotta
                             HOGAN LOVELLS US LLP
                             8350 Broad St., 17th Floor
                             Tysons, VA 22102
                             jon.talotta@hoganlovells.com



                                                           /s/ Manasi Rodgers
                                                           Manasi Rodgers




                                              -11-
